Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is entered into by and
between ArQule, Inc., a Delaware corporation (the “Company”) with its principal
offices at 19 Presidential Way, Woburn, Massachusetts 01801, and Paolo Pucci
(“Executive”).  The purpose of this Amendment is to amend the Employment
Agreement dated as of April 15, 2008 between the Company and Executive (the
“Agreement”).  This Amendment shall be effective as of July 15, 2010 (the
“Effective Date”).  Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to them in the Agreement.  In consideration of
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Company and Executive (collectively, the “Parties”)
hereby agree as follows:

 

1.             Term of Employment.  The Parties agree that the Employment Term,
as defined in Section 1 of the Agreement, shall continue through June 30, 2015,
unless earlier terminated in accordance with the provisions of Section 5 of the
Agreement.

 

2.             Base Salary.  The word “initial” in Section 4.1 of the Agreement
is deleted and the term “$450,000” is replaced with the term “$475,000.”  The
Parties agree that the effect of such changes is to increase the Executive’s
annual Base Salary to $475,000 as of the Effective Date.

 

3.             Bonus Compensation.  The first sentence of Section 4.2 of the
Agreement is deleted and replaced in its entirety with the following: “For each
calendar year during the Employment Term starting in calendar year 2010,
Executive shall be eligible to receive a discretionary annual cash bonus, the
target amount of which shall be 60 percent of Executive’s Base Salary.”

 

4.             Deemed Termination.  Section 5.1.2(b) of the Agreement is hereby
deleted and replaced in its entirety with the following:

 

“A material diminution of Executive’s authority, duties, or CEO title without
Cause.  For purposes of this subsection, a “material diminution” includes, but
is not limited to, the following in the context of a Change in Control (as
defined in Section 6 of the Agreement):

 

(i)            A reduction of the scope of the functions reporting to Executive,
which consists of research and development, operations, finance, and human
resources, provided that it shall not be a material diminution of Executive’s
duties if additional functions are assigned to report to Executive during the
Employment Term but then such additional functions subsequently are removed from
reporting to Executive;

 

(ii)           Executive’s inability to have direct responsibility for the
Company’s fully-integrated profit and loss statement (whether as a stand-alone
entity or as a division or other business unit of some other acquiring entity);
or

 

(iii)          The exclusion from, or failure to appoint Executive to, the Board
of Directors, or the Executive Committee, Management Committee or equivalent
corporate managerial body of senior executives, of the acquiring company
following the Change in Control.

 

5.             Stock Option Catch-Up Grant.  On the Effective Date, the Company
shall grant Executive an award of options covering 100,000 shares of common
stock of which twenty-five percent shall vest on the Effective Date and
twenty-five percent shall vest annually for each of the next three years,
commencing on the first anniversary of the Effective Date, and which shall also
be subject to the terms and conditions, including the form of Stock Option
Certificate and the method for determining exercise price, applicable to the
Execution Stock Option awarded under the Agreement, as modified by Section 4 of
this Amendment.

 

6.             Performance-Based Stock Units.  Subject to the approval of the
Compensation, Nominating and Governance Committee (the “CNG Committee”) and
subject to the terms and conditions of the Plan and the Stock Unit Agreement
that the Company shall provide to Executive (which shall be substantially in the
form attached as Exhibit B to the Amendment), and in addition to any other
equity awards for which Executive may be eligible, Executive shall be eligible
to receive a grant of a maximum of 390,000 shares of the Company’s common stock
(the “Performance-Based Stock Units”), which shall vest in two tranches based on
the Company’s achievement of each of the milestones set forth on Exhibit A to
this Amendment.  Executive must be employed by the Company as of the date each
milestone is achieved to be entitled to the vesting of the Performance-Based
Stock Units associated with that milestone.  Notwithstanding the foregoing, if a
Deemed Termination occurs after the price of the Company’s common stock has
averaged at or above a target price and for a duration established by the CNG
Committee, then the Severance Package set forth in Section 5.1.1 of the
Agreement shall incrementally include 300,000 Performance-Based Stock Units,
which shall vest on the Termination Date (the remaining 90,000 Performance-Based
Stock Units shall be forfeited), provided that Executive satisfies all
conditions precedent to receiving the Severance Package as set forth in
Section 5.1.1 of the Agreement.

 

--------------------------------------------------------------------------------


 

7.             No tax advice.  Executive acknowledges and agrees that the
Company has provided no tax advice to Executive with respect to this Amendment
and that Executive shall be solely responsible for any and all taxes
attributable to Executive, including but not limited to income taxes and payroll
taxes.

 

8.             Entire Understanding.  This Amendment, including its Exhibits,
constitutes the entire understanding and agreement between the Parties regarding
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect to the subject matter hereof, except that, other than as explicitly
modified by the terms of this Amendment, the Agreement shall remain in full
force and effect in accordance with its provisions.  This Amendment shall be
incorporated into the Agreement as an additional provision thereto.

 

9.             Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the law (other than the law governing conflict
of law questions) of the Commonwealth of Massachusetts.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of July15, 2010.

 

 

ARQULE, INC.

 

EXECUTIVE

By:

/s/ William Messenger

 

By:

/s/ Paolo Pucci

Name:

William Messenger

 

Name:

Paolo Pucci

Title:

Chair, Compensation, Nominating
and Governance Committee

 

 

 

Exhibit A

 

Vesting Schedule for Performance-Based Stock Units

 

The Performance-Based Stock Units described in Section 6 of the Amendment shall
vest in two tranches according to the following schedule:

 

Milestone

 

Shares

Regulatory approval of a Company compound as set forth in votes of the CNG
Committee relating thereto (the “Clinical Development Target”).

 

300,000

 

 

 

If after the Clinical Development Target is met, the Company’s common stock
trades at or above a target price and for a duration as set forth in votes of
the CNG Committee relating thereto.

 

90,000

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ARQULE, INC. AMENDED AND RESTATED 1994 EQUITY INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

This Stock Unit Agreement (this “Agreement”), dated as of July 15, 2010 (“Grant
Date”) is made by and between ArQule, Inc., a Delaware Corporation (the
“Company”), and Paolo Pucci (“Executive”).

 

1.             Operative Documents.

 

As stated herein, terms of this Agreement may be, subject to, make reference to,
or incorporate, certain provisions of the following documents (collectively, the
“Operative Documents”):

 

(a)       ArQule, Inc. Amended and Restated 1994 Equity Incentive Plan (the
“Plan”);

(b)       Employment Agreement between the Company and Executive dated April 15,
2008 (the “Employment Agreement”);

(c)       Amendment to the Employment Agreement between the Company and
Executive, dated July 15, 2010 (the “Amendment”); and

(d)       Action by unanimous written consent taken on July 15, 2010 by the
Compensation, Nominating and Governance Committee of the Board of Directors of
the Company (the “Consent”).

 

Capitalized terms used herein without definition shall have the respective
meanings given to them in, as the case may be, the relevant Operative Document.

 

2.             Grant of Performance-Based Stock Units.

 

In accordance with the Amendment and with reference to the Consent, the Company
hereby awards to Executive a maximum of 390,000 Performance-Based Stock Units,
as provided for in Section 6 of the Amendment. The award of the
Performance-Based Stock Units is made pursuant and subject to the terms and
conditions of the Plan, and nothing herein shall be deemed to supersede such
terms and conditions.  Upon execution of this Agreement, the Company shall cause
the Performance-Based Stock Units to be recorded in a separate account
maintained on the books of the Company.  The term “Performance-Based Stock
Units” shall include any additional units issued to the Executive on account of
the Performance-Based Stock Units awarded hereunder by reason of stock
dividends, stock splits or recapitalizations (whether by way of mergers,
consolidations, combinations or exchanges of shares or the like).  Each
Performance-Based Stock Unit shall, upon vesting, entitle the Executive to
receipt of one share of the Company’s Common Stock as referred to in the Plan.

 

--------------------------------------------------------------------------------


 

3.             Vesting Schedule; Forfeiture.

 

The interest of Executive in the Performance-Based Stock Units shall vest as set
forth in the Amendment with reference to the Consent.  Subject to last sentence
of Section 6 of the Amendment, if Executive ceases to be an employee of the
Company for any reason, all Performance-Based Stock Units that have not yet
vested shall be forfeited upon such termination of employment and Executive
shall thereafter have no further rights or interest in such Performance-Based
Stock Units.  For avoidance of any doubt, the Company and the Executive confirm
that in no event shall the maximum number of Performance-Based Stock Units or
shares of the Company’s Common Stock issued pursuant to the terms of the
Operative Documents exceed 390,000.

 

4.             Restrictions.

 

Unless permitted under the terms of the Plan, Performance-Based Stock Units
granted hereunder may not be sold, pledged or otherwise transferred and may not
be subject to lien, garnishment, attachment or other legal process.

 

5.             Taxes.

 

Executive shall be liable for any and all taxes, including any withholding tax
obligation, arising out of the vesting of Performance-Based Stock Units
hereunder.  Executive may elect to satisfy such withholding tax obligation by
having the Company retain shares of Common Stock underlying vested
Performance-Based Stock Units having a fair market value equal to the Company’s
minimum withholding obligation.

 

6.             Miscellaneous.

 

(a)           Unless and until the Performance-Based Stock Units awarded
hereunder have vested, the Executive will have no right of a shareholder with
respect to the shares of Common Stock underlying the Performance-Based Stock
Units including no right to vote or to receive any dividends paid with respect
to such shares of Common Stock.

 

(b)           The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.

 

(c)           Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Executive at his
address then on file with the Company.

 

(d)           Neither the Plan nor this Agreement nor any provisions under
either shall be construed so as to grant Executive any right to remain in the
employ of the Company.

 

(e)           This Agreement and the Amendment constitute the entire agreement
of the parties with respect to the subject matter hereof.

 

2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Grant Date set forth above.

 

 

 

ARQULE, INC.

 

 

 

 

 

By:

/s/ Peter S. Lawrence

 

Name: Peter S. Lawrence

 

Title: President and Chief Operating Officer

 

 

 

 

 

/s/ Paolo Pucci

 

PAOLO PUCCI

 

3

--------------------------------------------------------------------------------